Simmons, C. J.

1. A promissory note given for money lost alt a game of cards is void and cannot be collected by the payee, although the laltter accepted it in settlement, not of his winnings from the maker, but of his winnings from another engaged in the same game, to whom the maker was indebted for losses therein. Such transaction cannot be legalized even by adopting the “clearing house system” in adjusting the gains and losses of the game.
2. There was no error at the trial, and the evidence warranted the verdict. ’ , Judgment affirmed.
Complaint on note. Before Judge Reese. Oglethorpe superior court. October term, 1895.
Hamilton McWhorter, for plaintiff.